Motion Granted and Order filed June 2, 2016




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-15-00959-CR
                                    ____________

                        JOHN EDWARD THEALL, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 337th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1460903


                                         ORDER

       Appellant’s court-appointed counsel filed a brief in which she concludes the appeal
is wholly frivolous and without merit. Appellant filed a motion to review the record so he
may prepare file a pro se brief. See Anders v. California, 386 U.S. 738 (1967); Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion is GRANTED.

       Accordingly, we direct the Judge of the 337th District Court to afford appellant an
opportunity to view the trial record in accordance with local procedure; that the clerk of
that court furnish the record to appellant on or before June 17, 2016; that the clerk of that
court certify to this court the date on which delivery of the record to appellant is made; and
that appellant file his pro se brief with this court within thirty days of that date.



                                        PER CURIAM